Case 1:19-mj-00022 Document1 Filed 06/03/19 Page 1 of 1 PagelD #: 1

AO 91 (Rev. 11/11) Criminal Complaint

 

UNITED STATES DISTRICT COURT _

for the
Southern District of West Virginia

 

 

 

United States of America ) /
v. ) :
) Case No.
Arun Dhavamani 1:19-mj-22
)
)
Defendant(s)
CRIMINAL COMPLAINT
I, the complainant in this case, state that the following is true to the best of my knowledge and belief.
On or about the date(s) of June 1, 2018 in the county of Mercer in the
Southern District of West Virginia , the defendant(s) violated:
Code Section Offense Description
18 U.S.C. § 2423(b) Travel in interstate commerce for the purpose of engaging in illicit sexual
conduct with another person, as defined in 18 U.S.C. § 2423(f), or attempt to
do so,

This criminal complaint is based on these facts:

On June 1, 2019, Arun Dhavamani, age 40, knowingly traveled in interstate commerce, that is, from at or near
Princeton, Mercer County, WV, to Bluefield, VA, for the purpose of engaging in illicit sexual conduct, that is, sexual
intercourse, with what he believed to be a 15 year old girl. Dhavamani was arrested near the location in Bluefield, VA
where he had arranged to meet the purported minor for the purpose of engaging in the illicit sexual activity.

4 Continued on the attached sheet.

QAHM Hoe
Content’ 's signature

Det. Wayne Long, Raleigh County Sheriff's Office

 

 

Printed name and title

Sworn to before me and signed in my presence.
Date: 06/03/2019 ) Ho—

Judge’ S signature

City and state: Beckley, West Virginia Omar J. Aboulhosn, United States Magistrate Judge

 

Printed name and title

 

 
